department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uil no 408a feb zuuy de - legend taxpayer a custodian m amount a year year ira x ira y dear this is in response to your letter dated date supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administrative regulations the regulations the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a owned ira x a traditional_ira described in sec_408 of the internal_revenue_code the code and maintained by custodian m on september of year custodian m at taxpayer a’s request transferred amount a from ira x to ira y a roth_ira described in sec_408a of the code as a roth_ira_conversion ira y is also maintained by custodian m taxpayer a represents that at the time of the conversion he believed that his modified_adjusted_gross_income magi for year would not exceed the magi limit for conversions under sec_408a of the code however in december of year several of his mutual_fund investments issued substantial capital_gain distributions due to these unforeseen distributions taxpayer a’s magi exceeded the allowable annual statutory limit and he became ineligible for the conversion taxpayer a represents further that upon learning of his ineligibility to convert ira x to roth_ira y he immediately instructed custodian m to convert roth_ira y back to traditional_ira x he did not report the conversion on his form_1040 u s individual_income_tax_return for tax_year and never made any further contributions or withdrawals from ira y in year while consolidating his investment and retirement accounts taxpayer a discovered that custodian m had not recharacterized roth_ira y as a traditional_ira as he had instructed until that time taxpayer a was unaware that custodian m had not made the conversion he had requested taxpayer a’s' request for relief under sec_301 of the regulations was filed shortly after discovering that roth_ira y had not been recharacterized as a traditional_ira and prior to the internal_revenue_service the service discovering that taxpayer a had not timely elected to recharacterize roth_ira y to a traditional_ira the statute_of_limitations on taxpayer a’s federal_income_tax return for year is closed based on the foregoing facts and representations you have requested a ruling pursuant to sec_301_9100-3 of the regulations that the service grant you a period of days from the date_of_issuance of this ruling to make the election under sec_1_408a-5 of the income_tax regulations the i t regulations to recharacterize amount a as a contribution back to a traditional_ira you have also requested that the ruling be applied retroactively to year so that no excise_tax under sec_4973 of the code will apply with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the i t regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_408a of the code and sec_1_408a-4 q a-2 of the i t regulations provide in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_408a provides that a conversion of a traditional_ira to a roth_ira is treated as a rollover from the traditional_ira to the roth_ira sec_4973 of the code imposes a percent excise_tax on excess_contributions to an ira including a roth_ira sec_4973 of the code defines excess_contributions with respect to a roth_ira as the sum of the excess if any of the amount contributed for the taxable_year to the roth_ira over the amount allowable as a contribution under sec_408a and c and the amount of excess_contributions determined for the preceding_taxable_year reduced by the sum of any distributions out of the account for the taxable_year plus the excess if any of the maximum amount allowable as a contribution under sec_408a and c for the taxable_year over the amount contributed by the individual to all individual retirement plans for the taxable_year sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to elect to recharacterize the roth_ira on or before the date prescribed by law including extensions for filing his federal_income_tax return for the year of contribution was caused by his reasonable reliance on custodian m to recharacterize roth_ira y as a traditional_ira and custodian m’s failure to recharacterize ira y as instructed by taxpayer a taxpayer a filed this request for sec_301 relief shortly after discovering that custodian m did not make the conversion and before the service discovered his failure to make a timely election to recharacterize the failed conversion thus based on the information and the representations submitted taxpayer a acted reasonably and in good_faith with respect to requesting an extension of time to recharacterize amount a as a contribution to a traditional_ira specifically we conclude that taxpayer a has met the requirements of clauses i and v of sec_301 b of the regulations additionally sec_301_9100-3 of the regulations contemplates that the interests of the government might not be prejudiced where closed years are involved if the amount of tax the taxpayer would pay if relief were granted to make a late election would be the same as if the election were timely made in this case granting relief will not result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made nor will any closed years be affected as the taxpayer has filed its return as if the election had been timely made therefore the interests of the government will not be prejudiced by granting the request for relief accordingly taxpayer a is granted an extension of time not to exceed days as measured from the date of this letter_ruling to recharacterize amount a held in roth_ira y plus earnings attributable thereto as a contribution to a traditional_ira in addition because the election to recharacterize roth_ira y if made within days of the date of this ruling letter will be treated as if timely made in year amount a will not be considered an excess_contribution within the meaning of sec_4973 of the code for purposes of the excise_tax described in sec_4973 of the code _5- no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact i d no at please address all correspondence to se t ep ra t4 sincerely yours a yar donzell h littlejohn manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice ce
